Title: To James Madison from Littleton Waller Tazewell, 7 February 1815
From: Tazewell, Littleton Waller
To: Madison, James


        
          Sir,
          Norfolk. February 7th. 1815.
        
        It is not without reluctance, that I take the liberty, thus to intrude upon you, at a time when I know you must be occupied, by other considerations of the last importance to our Country. But as the application I am about to make, is prompted not less by my individual feelings, than by what I consider as of much moment to the State, I am emboldened to lay it before you, and to appeal to your better judgment for its sanction, or to your own heart for its apology.
        There can now exist no doubt, of the capture of the President frigate, and that her gallant Commander, with the survivors of his brave associates, have been sent to Burmuda as prisoners. As an American, or as the old and sincere friend of many of these Captives, I feel no other regret at this event, than what regards solely their present situation. For altho’ we know nothing certainly of its attendant circumstances, yet my confidence in them all is such, that I entertain the most perfect assurance, when the narrative of this transaction shall hereafter meet our eyes, (altho’ indited by an enemy) we shall find in it, that they have all done their duty, and even in defeat, have wreathed a new laurel around the lofty column of our Naval glory. Did I believe that the bosoms of their Captors, or of those to whose custody my friends will be consigned, were temperd with any spark of that holy flame, which warms the hero to deeds of noble daring, and melts the Conqueror of a gallant foe to delicate acts of the most tender humanity, the regret that I cannot but feel at the present situation of these unfortunate Captives, would be much assuaged. I should then say, that as Valour is always

the friend of Valour, the Captor or guards of Decatur and his companions, must sympathize in their affliction, and relieve their wants. I should say moreover, that in such minds, gratitude must always inhabit, and therefore believe, that they would rejoice at an occasion, of manifesting to the more than humane conquerors of the Macedonian, a rivalry in the contest of benevolence, so conspicuous an example of which, had been displayed to them in that case. But Sir I know enough of British gratitude and philanthropy, not to expect any manifestation of such chivalrous sentiments. Ostentation may induce the selection of particular Individuals from amongst the Crew of the President, to whom every outward show of kindness may be displayed, but far the major part of these poor fellows, will be first strip’d even of the prisoners little peculiums and then immured in some Jersey prison ship, where the allowance of one half of a scanty ration of unwholesome provisions, will be the least of their many privations.
        I have reflected upon this from the first moment the unwelcome tidings of the capture of our frigate reached me, and my mind has been constantly employed, to discover if possible, some means of mitigating the sufferings of her Crew. Every motive of policy as well as every feeling of my heart, has stimulated me to this effort. The effect which a tender soothing attention by our own Government, to the misfortunes of their brave but unfortunate Seamen, must necessarily produce upon the minds of this hardy race of ever grateful beings, the probably beneficial result, which the necessary notoriety of such attention, may deduce from the minds of the seamen of our enemy, (by whom such attentions are rarely witnessed, and never expected, from their government) have each had their influence upon me, and coupled with personal considerations, derived from my own private friendship for many of these unfortunate Captives, have induced me to submit to you Sir the following request.
        That a small Vessel, capable of containing 5 or 600 barrels, may be immediately charter’d, and being laden with bread, beef, pork, tobacco, and such other articles as the seaman stands most in need of, may be forthwith dispatched to Burmuda, in order to supply the pressing and immediate wants of these prisoners. Should their detention there and other circumstances, render it possible to make this supply hereafter regular, upon this beginning a system may be ⟨e⟩stablished. But if not, by this Vessel the Government, as well as the private friends of the Captives, will at least have an opportunity, of remitting to them funds, with which they may be enabled to supply their own wants in some degree in future, should their translation to another place, or any other cause prevent the continuation of the supply from Government.
        If there be no impropriety seen in granting the application itself, I presume there can be no difficulty in procuring the requisite articles here, or any where else where a Navy Yard is established. For in all such places,

there is, and must always be, an abundant stock ⟨o⟩f such things on hand, from which such a supply can be readily furnished, certainly without injury, and probably even with advantage to the Government. But should any difficulty arise in this respect, I know I can make a safe appeal, to the friends of the unfortunate Captives here, who will very willingly come in aid of the government, and instantly furnish every thing which may be desired, for such a purpose.
        The assent of the blockading Squadron I am aware will be needful, to permit the prosecution of this plan. But Sir when the inconsiderable size of the contemplated vessel, (contemplated to be of this size solely in reference to this assent) is considered, when the particular situation of the Island of Burmuda as to provisions at all times, but especially in time of War, is regarded, and when other circumstances, which must produce some influence even upon British minds are examined, I cannot doubt, that such an assent, if applied for, will readily be granted. In the cause of mere humanity I think you will agree with me Sir, that no application can be humiliatory to the applicant, altho’ that applicant be a Nation. But should you differ with me upon this point, with your permission I can readily give to this application, the appearance, or even the reality of an private unauthorized solicitation. And altho’ I shall ever proudly scorn, to ask a boon for myself, from the enemies of my Country, I should not feel degraded, were I even on my knees, supplicating their permission, to give a mouthful of wholesome food to my suffering countrymen, or to minister in the slightest degree to the comfort of my captive friends.
        In asking then for your permission to dispatch such a vessel, for such a purpose, I must also ask, for permission to apply to the enemy for his assent to her departure. As to the time, the mode, and every circumstance attending either of these subjects, I should wish to receive your instructions, and pledge my honor to pursue them implicitly. Indeed so the object be attained, I should greatly prefer, it should be confided to some one more conversant in the means than myself, in whose discretion therefore the Government may repose more confidence. But should no such person present himself to your view (altho’ reluctantly) I will undertake it, and should it be deemed necessary, will proceed even to Burmuda in the execution of the plan. In that event, should there arise any other ulterior objects of importance and not incompatible with the character I should fill, it would give me much satisfaction to become an instrument for their attainment. To this end I can pledge nothing with confidence, but a fervent zeal for the happiness of my Country: a zeal which I will never admit can be surpassed by any, altho’ it may be more skilfully directed by almost all.
        I beg you to believe Sir, that the application thus I thus make discloses its only objects. My character and situation, as well as those of all my friends, I flatter myself will ever secure me even from a vulgar suspicion,

of concealing paltry views of speculation, under so holy a veil. And when I earnestly entreat, that the Commission may be confided to some other hands than mine, I hope you will not regard me, as practising a low sinister art, in order to obtain for myself or any other either office or emolument. I say this Sir, because I know well how much the government has been imposed upon under pretexts equally specious. But for myself I assure you, I have no private objects in view, no private wishes to gratify, except to soften the hard pillow of captivity, on which is now laid the head of those who are very dear to me. With the highest respect, I have the honor to be Sir, your very obdt. humble sert.
        
          Litton: W Tazewell
        
      